819 F.2d 1138Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aubrey MORTON, Plaintiff-Appellant,v.Arnold J. HOPKINS;  Jon P. Galley, Warden;  Captain Keadle,Property Officer;  William T. Sommerville, CO II,Defendants-Appellees.
No. 86-7371.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1987.Decided May 19, 1987.

Before WIDENER and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Aubrey Morton, appellant pro se.
PER CURIAM:


1
Aubrey Morton, a Maryland inmate, appeals the district court's decision which dismissed his 42 U.S.C. Sec. 1983 complaint.  Morton alleges that the defendants deprived him of his personal property without due process.


2
In 1984, while Morton was an inmate at Roxbury Correctional Institution, items of his personal property, which were under the care and control of the institution officials, were lost.  These items consisted of cosmetics and jewelry.  The institution reimbursed Morton for the cosmetics;  however, they required that he produce proof of purchase prior to reimbursement for the jewelry.  Subsequently, Morton filed for Sec. 1983 relief.  The district court determined that the claim was not cognizable under Sec. 1983 and dismissed accordingly.  We affirm.


3
The negligent deprivation of property does not state a claim for relief under 42 U.S.C. Sec. 1983.   Daniels v. Williams, --- U.S. ---, 54 U.S.L.W. 4090 (Jan. 21, 1986).  The Supreme Court has also determined that the intentional deprivation of property by a state employee does not state a cognizable claim under Sec. 1983, if there are adequate state remedies available.   Hudson v. Palmer, 468 U.S. 517 (1984).  Maryland tort remedies provide an adequate avenue for relief.   See Juncker v. Tinney, 549 F.Supp. 574 (D.Md.1982);  Md. State Gov't Code Sec. 12-104.


4
Based on the aforementioned authority, we affirm the decision of the district court.  Because the dispositive issues have been decided authoritatively, we dispense with oral argument.


5
AFFIRMED.